 IOWA BEEF PACKERS, INC.615same time Child was on the premises interfering with production, without per-missionsFurther, Child was certainly not on the premises on November 9 asa shop steward, policing a contract, nor was he there as an employee ready to work.As he described himself to Brooks, he was just there to do what Gonzales wishedand he appeared to have little concern for his or the Upholsterers' duties under thecontract but appeared to be determined to let Gonzales' will be done.In addition, I find that Child violated section XV of the contract, either as arepresentative of the Upholsterers or as an employee who received its benefits, bytalking to employees during their worktime on November 9 and 12, in that hewas failing to "Cooperate to maintain high standards of . . job performance."Similarly, it is obvious to me that Child, by talking to employees and a supervisor,on November 9 and 12 as found herein, violated section XV of the contract byfailing to "Cooperate to keep at a minimum the time devoted by officers, stewards,and members in handling grievances, soliciting union members, ... or engaging inother Union activities on the Employer's property during working hours."Thereisno substantial evidence that Child effectively could not have engaged in theseactivities on nonworking time.Further, I find that the manner of Child on November 9 and 12, especially whendealing with Brooks, was arrogant, possibly occasioned by a misunderstanding ofwhat Gonzales expected of him. Further, finding that Brooks on November 9legitimately and clearly directed Child to desist from engaging in Teamsters andFurnitureWorkers' union activity on company time, I further find that Child de-liberately and contumaciously ignored Brooks' directions, on November 12, perhapsmistakenly believing that Gonzales rather than Brooks could direct his workingtime activities even though the particular activities did not involve his duties asshop steward.In sum, I find General Counsel has not established by a preponderance of thecredible and substantial evidence that Respondent violated the Act as the com-plaint alleges.Upon the basis of the foregoing findings of fact, and upon the entire record inthis proceeding, I make the following:CONCLUSIONS OF LAW1.Respondent is, and has been at material times, an employer within the mean-ing of Section 2(2) of the Act and is engaged in commerce within the meaning ofthe Act.2.The Upholsterers, the Teamsters, and the Furniture Workers are, and havebeen at all times material to this proceeding, labor organizations within the mean-ing of Section 2(5) of the Act.3.The record does not establish that Respondent has engaged in the unfair laborpractices, or any of them, alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andthe entire record in this proceeding, it is recommended that the Board enter anorder dismissing the complaint.=" It is needlessto speculate whetherrequest for permissionwould havebeen deniedIowa Beef Packers,Inc.andFrank LairdIowa Beef Packers, Inc.andDistrict No. 3, United PackinghouseFood and Allied Workers,AFL-CIO.Cases Nos. 18-CA-1500and 18-CA-1510. September 17, 1963DECISION AND ORDEROn May 14, 1963, Trial Examiner Henry S. Sahm issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-144 NLRB No. 64. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Inter-mediate Report.He further found that the Respondent had notengaged in certain other unfair labor practices alleged in the com-plaint and recommended dismissal as to them. Thereafter, the Charg-ing Party and the General Counsel filed exceptions to the Inter-mediate Report, and the Charging Party filed a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the entirerecord, including the Intermediate Report, the exceptions, and brief,and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations only to the extent consistent herewith.In numerous instances, in connection with his consideration of theallegations of the complaint that the Respondent violated Section8 (a) (2) and (3) of the Act, the Trial Examiner relied, not on appli-cable Board precedent, but instead on certain decisions of U.S. Courtsof Appeals which expressed views contrary to those of the Board, andwhich the Board has not accepted.The Trial Examiner's relianceon such court decisions constitutes fundamental error.As the Boardhas stated 1 sand reiterated : 2It has been the Board's consistent policy for itself to determinewhether to acquiesce in the contrary views of a circuit court ofappeals or whether, with due deference to the court's opinion, toadhere to its previous holding until the Supreme Court of theUnited States has ruled otherwise.But it is not for a TrialExaminer to speculate as to what course the Board should followwhere a circuit court has expressed disagreement with its views.On the contrary, it remains the Trial Examiner's duty to applyestablished Board precedent which the Board or the SupremeCourt has not reversed.Only by such recognition of the legalauthority of Board precedent, will a uniform and, orderly ad-ministration of a national act, such as the National Labor Rela-tions Act, be achieved.'Insurance Agents' International Union, AFL-CIO (The Prudential Insurance Companyof America),119 NLRB 768, 773.2E g,Novak Logging Company,119 NLRB 1573, 1575-1576. See alsoLocal 1426,International Longshoremen'sAssociation,AFL-CIO (Heide and Company, Inc.),128NLRB 198, 205-206 ;Reliance Fuel Oil Corp.,129 NLRB 1166, 1177;North CountryMotors,Ltd., 133 NLRB1479, 1485. IOWA BEEF PACKERS, INC.617Accordingly, and with all due deference to the views of the courts ofappeals relied on by the Trial Examiner which are contrary to thoseviews expressed herein, we shall consider the issues in this proceedingon the basis of applicable Board precedent.In February 1962, Respondent purchased a packing plant located inFort Dodge, Iowa, which was formerly operated by the Fort DodgePacking Company.The United Packinghouse Workers, herein re-ferred to as the International, through its affiliate, Local 607, was theduly designated bargaining representative of the employees at thatplant when Fort Dodge Packing Company terminated operations inNovember 1961.Before Respondent began production operations atthis newly acquired facility, the International, in early September1962, made efforts to organize the employees hired at the new plant.Contemporaneous with this organization drive, some of Respondent'semployees took steps to form the Hawkeye Industrial Labor Union,herein referred to as the Independent.Through the months ofSeptember and October, both unions competed for employee authori-zation as bargaining agent.With knowledge of the International's prior representative statusamong the predecessor's employees, Respondent's president, R. D.Anderson, and its supervisors, both before and during the Interna-tional's organizing activities, campaigned to discourage and forestallemployee interest in the International.Respondent, on a number ofoccasions, threatened employees with economic reprisals if they joinedor supported the International.Thus, employee Roger Grove, in adiscussion in late August 1962 concerning a relative of Grove's whowas active in the International, was told by Anderson that "the unionsain't nothing but a bunch of blanks . .. . You remember that .. .you had better watch your step." In early October 1962, employeeFred Williams, having been seen with leaders of the International,was told by Superintendent Thiede that "if we associated with themkind of guys we would be out of a job." Employee Vernon Dornath,who had provided a meeting place for the International, was told byAnderson that "I am not going to fire you, but there's other ways ofgetting the job done . . . . You'd just better start turning thingsaround and start going the other way with it."And again in October1962, Superintendent Thiede, after questioning employee Joe Fitz-gerald about soliciting cards for the International, asked Fitzgeraldif he didn't "realize that Andy would shut her down, lock that frontdoor" if the International Union got into the plant.In addition, Respondent, during the International's organizing cam-paign, called employee meetings at which Anderson warned theworkers that the plant would close down, with its operations trans- 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDferred to the Respondent'splant at Denison, if the Internationalorganized the Fort Dodge employees.Individual employees werealso interrogated concerning their attitude toward, and activities onbehalf of,the International.Furthermore,Anderson created theimpression that activities sponsored by the International were undersurveillance by stating to employees,"I know these things[time andplace of meeting]just as fast as you do."In contrast to Respondent's efforts to forestall any organization bythe International,and Anderson's own testimony that he made nosecret of his opposition to that Union,the record does not contain ascintilla of evidence indicating that Respondent in any way discour-aged employeeaffiliationwith the Independent.Other facts, which were stipulated by the parties, show that on Octo-ber 18, 1962,Respondent received demands for recognition from theInternational and the Independent.The Independent's demand wassupported by signatures of more than 100 of the total complement of160 or 163 workers, while the demand of the International was notsupported by signatures or authorization cards.The International,however, then claimed that it represented a majority of Respondent'semployees.On October 23, the International filed a representationpetition with the Board, and the Respondent received notificationthereof on October 24 or 25.On October 26, 3 days after the petitionwas filed, Respondent recognized the Independent as exclusive bar-gaining agent for its Fort Dodge employees, and on December 17,1962, Respondent and the Independent executed a labor contract.1.The Trial Examiner found that the Respondent violated Section8 (a) (1) of the Act by interrogating employees concerning their ac-tivities on behalf of the International, by creating the impression ofsurveillance of activities sponsoredby theInternational,by threaten-ing a closedown should the International win representation rights,and by threatening individual employees with discharge and otherreprisals for affiliating with or supporting the International.Withsuch findings we agree.'2.We cannot,however, agree with the Trial Examiner's findingthat the Respondent did not violate Section 8(a) (2) of the Act by itsrecognition of, and subsequent dealings with, the Independent.Thecomplaint alleged that the Respondent rendered unlawful assistanceand support to the Independent,thereby violating Section 8(a) (2)and (1)of the Actby recognizing and engaging in collective bargain-ing with that Union with knowledge of the International's demandfor recognition and the pending representation petition.The TrialExaminer observed that the alleged violation of Section 8(a) (2) in-volved application of the Board'sMidwest Pipingdoctrine 4Based3 The Respondent filed no exceptions to the Trial Examiner's 8(a)(1)findings4Midwest Piping & Supply Co, Inc.,63 NLRB 1060. IOWA BEEF PACKERS, INC.619on his finding that the General Counsel had failed to show that a realquestion concerning representation existed at the time the Respondentextended recognition to the Independent, the Trial Examiner con-cluded that the Respondent had not recognized the Independent inviolation of theMidwest Pipingdoctrine.In so doing, the TrialExaminer relied not only on the fact that the Respondent recognizedthe Independent only after it had authenticated signatures showingthat said union represented a substantial majority of the employeesconcerned, but also upon the asserted failure of the General Counselto prove "in an appropriate manner" that, at the time it filed itspetition, the International represented "a substantial number of em-ployees," thereby establishing that said petition raised a real questionconcerning representation.'We cannot accept the Trial Examiner's implied holding that theIndependent, by numerical superiority in signed authorizations, pre-cluded any determination that a real question concerning representa-tion existed.A cardinal element of theMidwest Pipingdoctrine isthat an employer cannot arrogate unto himself authority to deter-mine which of two or more contending unions is entitled to recogni-tion as exclusive bargaining agent. In this connection, the Board,on numerous occasions, has stated that :... membership cards obtained during the heat of rival organiz-ing campaigns ... do not necessarily reflect the ultimate choiceof a bargaining representative; indeed, the extent of dual mem-bership among the employees during periods of intense organiz-ing activity is an important unknown factor affecting a. deter-mination of majority 6 status, which can best be resolved by asecret ballot among the employees.Thus, contrary to the reasoning of the Trial Examiner, the numericalpercentage of employees represented by one of the contending unionsdoes not foreclose the existence of a real dispute as to representationso as to privilege a premature recognition 75 At the hearing,counselfor the General Counsel stated, on personal knowledge, forthe record that, at the time of its filing, the International's petition was supported by50 authorization cards which, according to his personal investigation, constituted an ade-quate and substantial showing of interest.The General Counsel refused to introduce thesecards in evidence, asserting that a petitioner's showing of interest is an administrativematter for determination by the Board and is not a litigable issue in the present case.There is no contention that any other question, such as the appropriateness of the unit,was raised concerning the International's claim to representation'Novak LoggingCompany,119 NLRB 1573, 1575, footnote 7. It is noteworthy thatthe record in the instant case shows that certain of Respondent's employees, though mem-bers of the Independent, had engaged in activities supporting the International and haveindicated their primaryallegianceto that union.7 Duralite Co., Inc.,132 NLRB 425, 427, footnote4;Shea ChemicalCorporation,121NLRB 1027;Novak LoggingCompany, supra,footnote 6. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurthermore, in view of the facts hereinabove set forth, particularlythe extensive unlawful conduct engaged in by the Respondent, wecannot find that the Respondent had any reasonable basis for believingthat the signatures secured by the Independent, on which the Respond-ent's recognition of that Union was based, reflected the free and un-trammeled choice of its employees.'As the Trial Examiner himselffound, the Respondent, by its persistent threats andwarnings, inter-fered with, coerced, and restrained employees from supporting theInternational in violation of their rights guaranteed by the Act. It isdifficult, therefore, to agree with the Trial Examiner that the Re-spondent maintained an attitude of strict neutrality throughout andthat there was an absence ofmala fidesin its recognition of the In-dependent.In such circumstances, it being clear that the Respondentwas aware of the International's interest among the employees andits activity to organize the employees, and that the Respondent sus-pected that many of its employees were actively supporting the Inter-national, it cannot be said that the Respondent was justified in takingupon itself to resolve the claims of the rival unions, particularly wherethe International supported its demand for recognition by filing apetition.In the circumstances of this case, including the Respond-ent's unlawful opposition to the International, we are of the opinionthat the conflicting demands of the rival unions presented a questionconcerning representation which was for the Board's, rather thanthe Respondent's, determination.'We accordingly find that by recog-nizing and executing a collective-bargaining agreement with the In-dependent, in the face of an existing question concerning representa-tion, the Respondent granted unlawful assistance and support to theIndependent in violation of Section 8(a) (2) and (1) of the Act.3.We agree with the Trial Examiner's conclusion that the Respond-ent did not violate Section 8(a) (3) and (1) of the Act by failing toprovide employment to applicants Frank Laird, John Miner, JamesGrove, Maurice Nickless, and Eugene Thelen.The General Counselalleged that these five individuals were discriminatorily denied em-ployment in the new plant because they were officials of Local 607,the representative of the employees at the Fort Dodge Packing Com-9 SeeNL.R.B. v. Burke Oldsmobile,Inc,288 F. 2d 14 (C.A. 2),where the court ofappeals,in enforcing the Board'sOrder,found that an employer had violated Section8(a) (2) and(1) of the Act by recognizing one of two rival unions,despite evidence ofthe majority status of that union,where the employer had interfered with the free anduntrammeled conditions under which employees were entitled to choose their bargainingagent9A "question concerning representation"may exist whether or not a petition is actu-ally pending before the Board.See Novak Logging Company,supra,footnote 4, and casescited therein.See alsoBrittany Dyeing and Printing Corp ,126 NLRB 785. In theview we take of the case,we find it unnecessary to pass on the Trial Examiner's opinionthat the International's showing of interest was subject to litigation in this complaintproceeding. IOWA BEEF PACKERS, INC.621pany and an affiliate of the International, but the Trial Examinerfound there was no evidence indicating that the Respondent expressedany particular animus against these individuals because of their cur-rent or past union interest or activities.On the contrary, the evi-dence, as credited by the Trial Examiner, showed that Laird had ahistory of a chronic back condition, Miner was reputed to be a poorworker, and Grove, Nickless, and Thelen had made formal applicationfor employment after all available jobs were filled, with Nickless hav-ing a record as a convicted felon and Thelen having made a poor im-pression at an employment interview.Furthermore, it is not disputedthat the Respondent received some 1,500 applications for the 160 jobsthat were or would be available upon completion of the Fort Dodgeplant, and the record fails to show that any of those selected for em-ployment were less qualified than the five union officials. In thecircumstances we cannot say that the Respondent's reason for rejec-tion of each of the five individuals in question was a mere pretext.Accordingly, in our view, the General Counsel has failed to establishby a preponderance of the evidence that Frank Laird, John Miner,James Grove, Maurice Nickless, and Eugene Thelen were denied em-ployment because of their past activities on behalf of theInternational.lo4.The Trial Examiner found that the Respondent violated Section8(a) (4) by refusing to hire James Grove because he filed a chargewith the Board.However, because he was of the opinion that Grovedeliberately falsified a statement in the charge, he recommended thatthe usual remedy be withheld.We find, in agreement with the Trial Examiner, that the Respondentviolated Section 8 (a) (4) of the Act in its discriminatory refusal tohire Grove because he filed a charge against the Respondent.How-ever, we disagree with his recommendation that remedy for such viola-tion be withheld.In this connection, the record contains no support for the TrialExaminer's finding that Grove deliberately falsified the allegationmade in his charge. Indeed, the evidence is to the contrary.Thus,the undisputed evidence shows that the charge was prepared and filedby Frank Laird, another alleged discriminatee, without participationtherein by Grove.Grove testified without contradiction that he didnot authorize Laird to include the untrue portion of the charge, andthe Respondent conceded that Grove immediately repudiated the of-10 In adopting the TrialExaminer's conclusionthat Respondent did not violate Section8(a) (3), we do not agree withhis reasoningthat the General Counsel, in making out aviolation based upon a discriminatory refusal to hire, must establish that vacancies existedat the time of the alleged discrimination.SeeShawnee Industries, The,140 NLRB 1451,overruling in that regardClimax Spinning Company,101 NLRB 1193, 1204, on whichthe TrialExaminer relied. 622DECISIONSOF NATIONAL LABORRELATIONS BOARDfending part of the charge when it was brought to his attention bythe Respondent's representatives.Grove, at the same time, informedan agent of the General Counsel of the inaccurate portion of the origi-nal charge, which was subsequently deleted by amendment to theoriginal charge.Although the Board has withheld relief when an individual hasabused its procedures by deliberate and malicious conduct," such ac-tion has been taken only where the circumstances require forfeitureof remedy to effectuate the purposes of the Act.12Here the state-ment, which proved to be incorrect, was included in the originalcharge as the result of a misunderstanding and no evidence of deliber-ate and malicious conduct on Grove's part was presented. In thecircumstances, we find that a withholding of remedy in this case willnot effectuate the purposes of the Act.ME PMIEDYHaving found, contrary to the Trial Examiner, that Respondenthas engaged in unfair labor practices in violation of Section 8(a) (2)and (1) of the Act, we shall order Respondent to cease and desist there-from and take affirmative action necessary to effectuate the policiesof the Act.We have found that the Respondent recognized the Hawkeye In-dustrial Labor Union and entered into an agreement with it on Decem-ber 17, 1962, all during the pendency of a real question concerningrepresentation of the employees covered thereby.By such conduct,the Respondent has interfered with, restrained, and coerced its em-ployees in the exercise of their right freely to select their own bargain-ing representative, and has accorded unlawful assistance and supportto the Hawkeye Industrial Labor Union. In order to dissipate theeffect of Respondent's unfair labor practices, we shall order Respond-ent to withdraw and withhold all recognition from Hawkeye Indus-trialLabor Union, and to cease giving effect to the aforementionedagreement, or to any renewal or extension thereof, until such timeas Hawkeye Industrial Labor Union shall have been certified by theBoard as the exclusive representative of the employees in question.Nothing herein shall, however, be construed to require that theRespondent vary or abandon any existing term or condition ofemployment.We have also found, in agreement with the Trial Examiner, thatthe Respondent violated Section 8(a) (4) by refusing to hire JamesGrove because he had filed charges with the Board.However, con-trary to the Trial Examiner, we have found that the facts and cir-11 See, for example,O'Donnell'sSea Grill,55 NLRB 828.12 SeeClayton E. Smith et al., d/b/a Clayton-Willard Sales,126 NLRB 1325, IOWA BEEF PACKERS, INC.623cumstances of the case do not warrant a withholding of remedy.Weshall therefore order Respondent to offer James Grove immediateemployment in the same or substantially equivalent position to whichhe would have been employed absent 'the discrimination against himif such employment became available on or after the date of his em-ployment application.In conformance with the Board's newlyadopted policy of not tolling backpay,13 we shall further order thatthe Respondent make James Grove whole for any loss of earningssuffered by him as a result of the discrimination against him by pay-ment of a sum equal to that which he would have earned from thedate after the discrimination, when a job for which he was qualifiedbecame available, until the date of such offer, less his net earningsduring the period.Such backpay shall be computed on a quarterlybasis as provided in F.W. WoolworthCo.,14 and interest at the rate of6 percent per annum shall be added to all backpay provided for inthis proceeding to be computed in the manner set forth inIsis Plumb -ing & HeatingCo."In view of the nature of Respondent's unfair labor practices, whichshow complete opposition and disregard of the principle of employeefree choice in the selection of a bargaining representative and go tothe very heart of the Act, we shall issue a broadcease-and-desist orderin this case.ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Iowa Beef Pack-ers, Inc., Fort Dodge, Iowa, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a) Interrogating employees in connection with their union activi-ties in a manner constituting interference, restraint, or coercionwithin the meaning of Section 8 (a) (1) of the Act ; threatening em-ployees with discharge or other reprisals if they become or remainmembers of a particular union or give any support thereto; threaten-ing employees that it would close the plant down if they selected theInternational Union herein to represent them, or creating the impres-sion that it was engaging in surveillance of union activities of itsemployees.(b)Assisting or contributing support to the Hawkeye IndustrialLabor Union, or to any other labor organization, by recognizing such13A.P.W.Products Co, Inc,137 NLRB 25,enfd.316 F. 2d 899(C.A. 2).14 90 NLRB 289.11138 NLRB 716. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor organization as the exclusive representative of any of its em-ployees for the purpose of collective bargaining at a time when thereexists a real question concerning representation.(c)Giving effect to its contract of December 17, 1962, with theHawkeye Industrial Labor Union or to any renewal, extension, modi-fication, or supplement thereof, unless and until said labor organiza-tion has been duly certified by the National Labor Relations Board asthe exclusive representative of such employees.(d)Refusing to hire any applicant for employment because hehas filed charges under the Act.(e) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist District No. 3, United Packing-house Food, and Allied Workers, AFL-CIO, or any other labor or-ganization, to bargain collectively through representatives of theirown choosing, and to engage in any other concerted activities for thepurpose of collective bargaining or other mutual aid or protection, orto refrain from any and all such activities.2.Take the following affirmative action which it is found willeffectuate the policies of the Act:(a)Offer James Grove immediate employment to the same or sub-stantially equivalent position to which he would have been employedhad he not been discriminated against, without prejudice to anyseniority or other rights and privileges he might have acquired andmake him whole for any loss of pay he may have suffered as a resultof the discrimination against him, in the manner set forth in thesection of this Decision and Order entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay dueand the rights of employment under the terms of this Order.(c)Withdraw and withhold all recognition from Hawkeye Indus-trial Labor Union as the exclusive representative of its employees forthe purposes of collective bargaining unless and until the said labororganization has been duly certified by the National Labor RelationsBoard as the exclusive representative of such employees.(d)Post at its plant in Fort Dodge, Iowa, copies of the attachednotice marked "Appendix." 16Copies of this notice, to be furnishedby the Regional Director for the Eighteenth Region, shall, after beingie In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." IOWA BEEF PACKERS, INC.625duly signedby a representativeof theRespondent,be posted by theRespondent immediately upon receipt thereof, and be maintained byit for 60 consecutivedays thereafter,in conspicuous places,includingall places where notices to its employees are customarily posted.Reasonable steps shallbe taken by the Respondentto insurethat suchnotices are not altered,defaced, or covered by any othermaterial.(e)Notify the Regional Director for the EighteenthRegion, inwriting, within 10 days from the date of this Decision and Order,what steps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleged thatthe Respondentengaged inconduct other than that found to be inviolation of the Act herein, be, and it hereby is, dismissed.MEMBER BROWN,dissenting in part :Contrary to the majority, I find that the Respondent discrimina-torily denied employment to Laird, Miner, Grove, Nickless, andThelen, who were the incumbent officers of the International's affiliate,Local 607, which represented the employees at the old Fort DodgePacking Company.Respondent was aware of their status in Local607 both on the basis of background investigations and through itsofficemanager,Ralph Hunsley, who had participated in collective-bargaining negotiations between Local 607 and the Fort Dodge Pack-ing Company.As we have found, Respondent in opposing its em-ployees' right to designate the International as their bargaining agent,committed numerous unfair labor practices, including the interroga-tion of individual employees concerning activities sponsored by theInternational,creating the impression that activities sponsored bythe International were under surveillance,threatening individual em-ployees with discharge and other reprisals for affiliating with or sup-porting the International,threatening to close down the plant iforganized by the International,and, as a final stroke, unlawfullyrecognizing and executing a collective-bargaining agreement with thefavored Independent.Clearly, Respondent's calculated effort to de-feat the International embraced the denial of employment to the fiveapplicants whose demonstrated leadership and experience in union af-fairsmarked them as potentially the most effective protagonists ofthat Union.Accordingly, and on the basis of the record as a whole,unlike my colleagues,I find that the reasons assigned by Respondentfor not employing the incumbent officers were mere pretext,and thatRespondent denied employment to Laird, Miner, Grove, Nickless, andThelen because of their union background in violation of Section 8 (a)(3) and(1) of the Act. 626DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees that :WE WILL NOT threaten our employees that we will close ourplant or dischargethem if theyvote for DistrictNo. 3, UnitedPackinghouse Food and Allied Workers, AFL-CIO, or any otherlabor organization;question our employees about their unionactivities in a manner constituting interference,restraint,or coer-cion; or create the impression that we are engaging in surveil-lance of their union activities.WE WILL NOT assist or contribute support to the Hawkeye In-dustrial Labor Organization by recognizing,or contracting with,such labor organization as the exclusive representative of ouremployees for the purpose of collective bargaining at a time whenthere exists a real question concerning representation.WE WILL NOT give effect to our December 17,1962, agreementwith the Hawkeye Industrial Labor Union or to any renewal,extension, modification,or supplement thereof unless and untilsaid labor organization has been duly certified by the NationalLabor Relations Board as the exclusive representative of ouremployees.WE WILL NOT refuse employment to any applicant because heor she has filed charges underthe Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce employees in the exercise of their rights to self-organization, to form labor organizations,to join or assist Dis-trictNo. 3, United Packinghouse Food and Allied Workers,AFL-CIO, or any other labor organization,to bargain collec-tively throughrepresentatives of their own choosing, to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from engaging in anyor all such activities.AVE WILL withdraw and withhold all recognition from HawkeyeIndustrial Labor Union as the collective-bargaining representa-tive of our employees unless and until said labor organization hasbeen certified as such by the National Labor Relations Board.WE WILL offer James Grove immediate employment to the sameor a substantially equivalent position to which he would havebeen employed had he not been discriminated against, without IOWA BEEF PACKERS, INC.627prejudice to any seniority or other rights and privileges he mighthave acquired, and make him whole for any loss of pay he mayhave suffered as a result of the discrimination against him.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of any labor organization.We Willnot discriminate in regard to hire or tenure of employment against anyemployee because of membership in, or activity on behalf of, any labororganization.IOWA BEEF PACKERS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presentlyserving in the Armed Forces of the United States of his right to fullreinstatement upon application in accordance with the Selective Serv-ice Act and the Universal Military Training and Service Act of 1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting,and must not be altered,defaced,or covered by anyother material.Employees may communicate directly with the Board'sRegionalOffice, 316 Federal Building,110 South Fourth Street,Minneapolis,Minnesota,Telephone No. 339-0112, Extension 2601, if they have anyquestion concerning this notice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges filed by Frank Laird and United Packinghouse, Food and AlliedWorkers, District No. 3, AFL-CIO, herein called the International Union, theGeneral Counsel of the National Labor Relations Board, by the Regional Directorfor the Eighteenth Region, issued a complaint dated December 17, 1962, againstIowa Beef Packers, Inc., herein called both the Company and the Respondent, allegingthat Respondent had engaged in and was engaging in unfair labor practices within themeaning of Section 8(a) (1), (2), (3), and (4) of the National Labor Relations Act,as amended.Copies of the charges, complaint, and notice of hearing were servedon the parties.Pursuant to notice, a hearing was held in Fort Dodge, Iowa, on January 22, 23,24, and 25 before Trial Examiner Henry S. Sahm.All parties were representedby counsel and were afforded full opportunity to participate in the hearing, and tointroduce relevant evidence bearing on the issues, to argue the issues orally uponthe record, and to file briefs and proposed findings of fact and conclusions of law.All parties, except the Hawkeye Industrial Labor Union, hereinafter referred to asthe Independent Union, filed briefs on or before March 18, 1963, which have beenfully considered.'IRespondent's motion to strike a portion of James Grove's testimony on which rulingwas reserved, is herebydenied.727-083-64-vol. 144-41 628DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, and from observation of the demeanor of thewitnesses, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times material herein, an Iowa corporation en-gaged in the meatpacking business.During the 12-month period ending December 1,1962, Respondent bought cattle and supplies valued at more than $50,000 fromsuppliers outside Iowa.During the same period Respondent sold meat valued atmore than $50,000 to customers outside Iowa.The Respondent admits, and it isfound, that it is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDUnited Packinghouse, Food and Allied Workers, District No. 3, AFL-CIO, calledthe International Union herein, and Hawkeye Industrial Labor Union, called theIndependent Union herein, are labor organizations within the meaning of Section 2(5)of the Act, admitting to membership employees of the Respondent.IH. THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction and backgroundThe testimony concerning some of the incidents involved in this proceeding, par-ticularly the dates and chronological sequence which eventually led up to the issuanceof a complaint, are contradictory, ambiguous, and incomplete as to specific details sothat findings of fact and resolutions of credibility made herein result from anattempt to reconcile the evidence in determining what occurred and when. Inattempting to supply coherence to those statements and acts which are ambiguous,necessary recourse has been made to the context of other facts and circumstancesin an effort to determine what was meant and when various acts occurred.All evidence on disputed points is not described so as not to burden unnecessarilythis report.However, all has been considered and where required, resolved. Indetermining credibility in this proceeding, the following has been consideredinteraka:the demeanor and conduct of witnesses, their interest or lack thereof; theirability to know, comprehend, and understand the matters about which they havetestified;whether they have been contradicted or otherwise impeached; the inter-relationship of the testimony of witnesses and the written evidence presented; and theconsistency and inherent probability and plausibility of the testimony.Then too,human qualities, such as motive, can only be shown circumstantially where thepossessor has not previously revealed them directly, but the circumstances may out-weigh in credibility a direct statement testified to at the hearing so that uncontradictedtestimony need not necessarily be accepted as true .2The Fort Dodge Packing Company sold its plant to the Respondent and went outof business on November 18, 1961. Its employees were represented by Local 607of the United Packinghouse, Food and Allied Workers, AFL-CIO, a local of theCharging Union, which is herein referred to as the International.After Fort DodgePacking Company plant closed down its operations, Iowa Beef Packers, the Respond-ent Company, began negotiations in November 1961 for the purchase of the FortDodge Packing Company plant.Negotiations continued until February of 1962,when the Fort Dodge Packing Company plant was purchased by the Respondent,Iowa Beef Packers.Respondent then began drawing plans to demolish and rebuild the Fort Dodgeplant.On or about April 1, 1962, actual construction of the new plant commenced.Respondent did much of the construction work itself and the rest was subcontracted.When the rebuilding of the old plant began in April, there were about 500 applicantswho had filed for jobs when construction commenced, of whom Respondent hiredapproximately 90with the understanding that those employees who worked on theconstruction phase of the new plant would have preference in manning the jobsto be filled when the new packinghouse went into production.2Wigmore onEvidence,§ 25.Cf.N.L.R B. v. Howell Chevrolet Company,204 F. 2d79, 86 (CA 9) affd 346 U.S. 482, quoting Judge Learned Hand inDyer v. McDougal,201 F. 2d 265, 269 (C.A. 2). IOWA BEEF PACKERS, INC.629The old Fort Dodge Packing Company plant employed 48 men in its productionunit including the 5 alleged discriminatees in the proceeding.Of these, 29 of the48 applied for employment with the Respondent of whom 20 were hired, all of whomwere either members or former officers of the Fort Dodge Local union .3Laird was the only one of the five alleged discriminatees who applied for workwith the Companybeforeconstruction of the new plant began.Of the other fouralleged discriminatees, two applied for jobs shortly before the plant became opera-tional on October 2, 1962, and the other two when the plant was about 3 monthsshort of completion.Of the approximately 90 men employed by Respondent in theconstruction phase, 8 to 10 left before construction was completed and the remaining80 men who worked throughout construction and had job preference were hired byRespondent when the plant went into production on October 2, 1962Besides the original 500 men who applied for jobs before construction began, morethan 1,000 additional applications were filedduringconstruction for the 80produc-tionjobs which were still available after the 80constructionemployees, who hadpreference, were employed to work in the new plant.The total work force for Re-spondent's packing plant when it went into production on October 2, 1962, was about160 employees.At approximately the same time that the plant went into production, Respondent'semployees took action to form the Hawkeye Industrial Labor Union, "the Independ-ent," and the United Packinghouse, Food and Allied Workers, AFL-CIO, "the Inter-national," also undertook a campaign to organize the production and maintenanceemployees in Respondent's new packing plant.The formation of the IndependentUnion began around September 28 and at approximately the same time the Inter-national Union began its organizational campaign by distributing handbills at theplant premises.On October 18, 1962, the Independent Union filed with RespondentCompany a petition containing the signatures of over 100 employees out of a totalwork force of approximately 160 employees.Five days later, on October 23,4the International Union filed with the Board a representation petition to whichwere allegedly attached 47 union authorization cards.Nine additinoal cards werealleged to have been filed with the Board of which five or six were signed subsequentto October 23.Respondent was notified of the filing of the International's petitionby the Regional Office on October 24 or 25. On October 26, 3 days after the Inter-national filed its representation petition, the Respondent recognized the IndependentUnion.Recognizing the Independentafterthe International had filed its representa-tion petition, alleges the complaint, was a violation of Section 8(a)(2) of the Act.In the meantime, charges had been filed on September 21, October 5 and 9, andDecember 13, and a complaint issued on December 17, 1962, alleging violationsof Section 8(a)(1), (2), (3). and (4) of the Act. The 8(a)(3) averments in thecomplaint allege that Respondent discriminatorily refused to employ Frank Lairdon February 26, 1962, John Miner on June 26, Maurice Nickless on July 30,Eugene Thelen on August 29, and James Grove on September 10.5 The GeneralCounsel contends that these five men were not hired because they were all formerofficers of Local 607 of the charging International Union, which had representedthe employees of the old Fort Dodge Packing Company before it went out ofbusiness.Respondent contends that of the five alleged discriminatees, four had not applied forjobs with the Company before construction commenced on the new plant and, there-fore, they were not entitled to preference in filling the jobs available when the plantbecame operational on October 2, 1962.Moreover, Respondent states that Laird(who did apply before construction began) was not hired because he was physicallyunable to do the work required in a packing plant; Nickless because he had been3 Eighteen of the old Fort Dodge plant employees worked for Respondent during con-struction of the new plant and were subsequently employed in the plant when it wentinto production4A petition of the International, received by the Regional Office on October 19, wasdefective in that the International's union representative failed to sign the petition.TheBoard then ordered another petition to be filed which was done on October 23 and desig-nated Case No 18-RC-5304.5 The original charge dated September 21, signed by Laird, alleges he was refused em-ployment on June 25, Grove on August 11, and Nickless on July 11, 19G2. The amendedcharge of October 5 alleges refusals to hire Miner on July 18, Grove and Nickless onJuly 30, and Thelen on September 29. 630DECISIONSOF NATIONALLABOR RELATIONS BOARDconvicted of a serious felony; Miner because he did not meet the high standardsestablished by the Respondent in view of the more than 1,500 applications that werefiled for the approximately 80 jobs available (after the 80 preference men were hired),and Grove and Thelen did not apply for employment until shortly before the plantwas operational and at a time when the entire production force had already beenhired, so that there were no available jobs at the time of the alleged discriminatoryrefusals to hire Grove and Thelen.In addition, the complaint alleges that Respondent violated Section 8(a)(1) ofthe Act by threatening it would close the plant and discharge employees if theyselected the International Union to represent them; creating the impression amongemployees that their union activities were under surveillance, interrogating employees,instructing them to sign "Employment Contracts" and offering to give favorable con-sideration to applicants if they would attend meetings of the Independent Union andattempt to persuade those in attendance that present employment conditions arehighly satisfactory.Respondent denies all these alleged violations.B. The alleged violations of Section 8(a)(2)The complaint raises no issue as to assistance or to domination of the IndependentUnion, nor was any evidence introduced by the General Counsel at the hearingto prove this. In fact, the evidence clearly shows the Independent was not illegallyassisted by the Respondent in any way and that Respondent maintained an attitudeof strict neutrality throughout.The only question at issue is whether the filing ofa representation petition by the International Union 3 days prior to the time theRespondent Company recognized the Independent Union is a violation of Section8(a) (2).sThere is no substantial disagreement with respect to the basic facts.The Re-spondent Company's employees were not represented by a union at the time itsnew Fort Dodge plant became operational on October 2, 1962. Shortly before this,about September 28, 1962, some of Respondent's employees who had all been hiredin anticipation of the plant's imminent opening on October 2 conceived the idea ofan independent union.On or about October 5 a meeting was called which was at-tended by approximately 60 employees.At this meeting, an organizational com-mittee of five employees were selected to study and report to the employees on thefeasibility of organizing an independent union.Following this meeting, the organizational committee employed an attorney, MarkMcCormick, who spoke to the employees at the second meeting.At this meeting,which was attended by approximately 73 of Respondent's employees, AttorneyMcCormick explained to those present the steps which it would be necessary to takein order to form an independent union.After discussion by the members, a votewas taken by secret ballot to determine whether the employees favored an in-dependent union.The results were 55 in favor of an independent, 14 against, and4 abstentions.Those in attendance then instructed their attorney to draft a con-stitution and bylaws and all necessary documents required for the establishment ofan independent union.The third meeting began with a discussion and later a separate vote was taken onthe constitution and bylaws which were approved in both cases by a vote of 44 foradoption, 5 against, and 3 abstentions.A vote by secret ballot was then conductedfor the election of officers.The officers who were elected were instructed by themembership to prepare a draft collective-bargaining agreement for consideration bythemembership.The Independent Union's negotiating committee then drafted a proposed contractwhich was submitted to the membership for their consideration at the next meeting.Approximately 12 changes were suggested from the floor in the preliminary draft,particularlywith respect to various wage brackets.The proposed changes werediscussed, voted upon, adopted, and incorporated in the contract to be submittedto the Company.sThe section referred to reads as follows:SEC 8. (a) It shall be an unfair labor practice for an employer-!iRR4Ek(2) to dominate or interfere with the formation or administration of any labororganization or contribute financial or other support . . . . IOWA BEEF PACKERS, INC.631Prior to this last meeting, the Independent Union on October 15, 1962, presentedto Respondent a petition containing over 100 signatures of the approximately 160employees, requesting recognition as exclusive bargaining representative.On Octo-ber 26, Respondent, upon receipt of a written opinion from its attorney that it coulddo so legally, granted recognition to the Independent.On or about November 21,the Company entered into negotiations with the Independent Union culminating inthe execution of a collective-bargaining agreement on or about December 17, 1962.In the meantime, on October 23, 1962, the International Union filed with theRegional Director a representation petition to which were allegedly attached 47 em-ployees' signed union authorization cards.Shortly thereafter, it is alleged that theInternational filed an additional nine signed union authorization cards with the Re-gional Director, of which five or six cards of the nine were signed subsequent toOctober 23.Respondent acknowledges that when it accorded recognition to the IndependentUnion on October 26, it had received a communication 1 or 2 days before on eitherOctober 24 or 25 from the Regional Office stating the International had filed arepresentation petition.Upon receipt of this notice from the Regional Office, Re-spondent's attorney, by letter dated October 25, notified the Regional Directorthat he had advised the Respondent Company in a written opinion that it couldlegally accord recognition to the Independent UnionBy letter dated October 29and received on October 30 from the Board's Regional Office, Respondent's at-torney was advised that in recognizing the Independent Union Respondent violatedthe Act.On December 5, 12 days before the General Counsel issued his complaint, theRespondent requested the Regional Director to conduct an election in order to as-certain the wishes of the employees.The request was denied.Discussion and ConclusionsThe sole issue in this alleged violation of Section 8(a)(2) is the application ofthe Board'sMidwest Pipingdoctrine.7This doctrine generally precludes recogni-tion of one union in the face of a rival claim by another union.A reading of thecases appears to show in applying theMidwestdoctrine and in line with the adjura-tion of the Act that not only must there be recognition of the workers' right ofself-organization but also acceptance of the Act's expressed policy that the wishesof the employees must be accorded great weight in adhering to the statutory pur-pose of giving free play to the employees' desire for self-determination.Anydetermination adjudicating the claims of two competing unions must avoid a solu-tion which would deprive the employees of the right to be represented by theirmajority choice.And this is particularly so where, as in the case at bar, there isno evidence of collusion between the employer and the recognized union.Itwould appear that a realistic approach to the problem of where two rivalsclaim to represent the employees of a plant which is presently unorganized is toallow the employer to deal exclusively, at his option, with one or another of therivals, pending the disposition of the question of representation. It can be reason-ably supposed that in such a situation an employer would be likely to lean in thedirection of recognizing that union which in his best judgment (absent any ques-tion ofmale fides)is the choice of a majority of his employees.Furthermore, inMidwest Pipingsituations, the question arises as to whether thefiling of a petition for certification presumptively establishes the existence of aquestion concerning representation.In resolving this, it would seem that boththe filing of a petition for certificationand the existence of a real question of repre-sentation at the time of the employer's actionare prerequisites to finding a viola-tion under theMidwest Pipingdoctrine.However, in this proceeding. where theIndependent Union was designated by over 100 of the total complement of 163employees (as of October 23), as against the International's claim that it repre-sented 47 or at the most 56 employees ,8 and the Respondent recognized the In-dependent, but only after checking the authenticity of the over 100 employees signa-tures on the Independent's petition for recognition, it would appear that no unfairlabor practice should be found for the reasons hereinafter explicated'37t&wc t Piping & SuuppTy Co, lnc,63 NLRP. 10608Of the alleged 56 cards, approximately 5 or 6 were signed after October 23, the datethe International filed its representation petition 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn such a situation as here, it is evident that no real question concerning repre-sentation existed despite the fact that the International's representation petitionwas still pending because a study of the Board's decisions indicates that theMid-west Pipingdoctrine will not be applied where the reality of the existence of arepresentation question is shown to be nonexistent. If at the time the employerrecognizes one of two rival unions, there existed no real question as to whetherthe contracting union represented a majority of the employees, there is no violation .9The Board in theEnshercase also noted that theMidwest Pipingdoctrine, "neces-sary though it is to protect freedom of choice in certain situations, can easilyoperate in derogation of the practice of continuous collective bargaining, andshould, therefore, be strictly construed and sparingly applied." 10Moreover, aquestion of representation is not raised by a petition for certification but by theRegionalDirector's direction of electionOtherwise, patently unsupported, aswell as frivolous, petitions could be filed thereby frustrating the orderly processesof the Board.Furthermore, in this proceeding the Regional Director took no actionat all.A mechanistic application of theMidwest Pipingdoctrinewithout taking intoconsideration the facts of life of industrial relations may be tantamount, in somesituations, to exalting form over substance and thereby frustrating the desires of amajority of the employees. It would seem that theMidwest Pipingdoctrine shouldnot apply in situations obviously calling for other action, particularly where it woulddefeat the wishes of a majority of the employees to select that union which themajority desires.Then, too, the Board's requirement as to evidence of interest which a petitioningunion must submit only requires that the petitioning union submit proof that ithas been designated as bargaining agent by at least 30 percent of the affected em-ployees.In this proceeding, however, out of a total of 163 employees (as ofOctober 23), over 100 designated the Independent as their choice, whereas theInternational claims to represent somewhere between 47 and 56 of the employees."And, most important, the Regional Directorhad taken no action on the Interna-tional Union's petition.12Under such a set of facts, where the Independent repre-sents a great majority of the employees, there is no question of the existence ornonexistence of a valid representation question and therefore the Regional Directorcould have administratively determined that no question of representation existedrather than taking the mechanistic approach of merely determining that whererecognition is accorded while a petition is pending, this in itself,ipso facto, con-stitutesa perse violation.The Board, however, has held otherwise where a realquestion of representation does not exist.13In theStewartWarner Corp. v. N L R.B.,194 F. 2d 207 (C.A. 4), which Re-spondent cites, where the favored union had won a representation election but theactual certification was being withheld by the Board only because of the pendency ofunfair labor practice charges, the court held there was no violation in view of thefact thatindependent proof of designation by a majority of the employees had beenfurnished to the employer by the union.The court said: "Under such circum-stances, there can be no unfair labor practice in recognizing the representative ofthe majority."On the contrary, held the court, "it was the duty of the Company todeal with the representative when this majority status was established," as at notime did any genuine dispute exist as to the representative status of the union whichwas recognized by the company.14InDistrict 50,UMW v. N.L.R B. (Pittsburgh Valve Company),234 F. 2d565 (C.A. 4), the court held that the employer's duty to maintain strict neutralitybetween competing unions does not require that it refuse to recognize a unionBEnsher, Alexander & Barsoom, Inc,74 NLRB 144310 See alsoN L R B v Flotill Products, Inc,180 F. 2d 441 (C A.9) ; N L R B v.Standard Steel Springs Company,180 F. 2d 942 (C A 6).11Union dues checkoffs were authorized by 132 employees as of January 22, 196312 SeeLeubren Paper Corporation,105 NLRB 56713Ensher, Alexander & Barsoom,74 NLRB 1443. InSt.Louis Independent PackingCo v NL R B.,291 F 2d 700 (C A. 7), the court held that conclusive proof an actualmajorityafter aquestion of representation has arisen precludes the continued existenceof a real question of representation and permits the employer to recognize the majorityunion14Anderson admitted he knew about the International's petition when he recognized theIndependent but he did so knowing that the Independent union represented a vastmajority of his employees. IOWA BEEF PACKERS, INC.633whose majority status is clearly established. InN.L.R.B. v. Standard Steel SpringCompany,180 F. 2d 942 (C.A. 6), the court held that where an employer whorecognized and bargained with a CIO union when representation proceedings in-stituted by an AFL union were pending before the Board, did not violate the Act,where the employer acted in good faith, and the CIO union was the unanimouschoice of the employees, and the representation proceeding had been pending forseveral months.Respondent and General Counsel in their briefs both refer toN.L R.B. v. In-dianapolis Newspapers, Inc.,210 F. 2d 501 (C.A. 7), where it was held that anemployer, faced with conflicting claims of an independent union and a CIO unionduring negotiations with the CIO union, more than 1 year after it was certified,did not violate the Act by recognizing the Independent on the basis of petitionssigned by a majority of the employees.InCleaver-Brooks Mfg. Corporation V. N.L.R.B.,264 F. 2d 637 (C.A. 7), cert.denied 361 U.S. 817, upon which Respondent places great reliance, the court heldthat the employer did not violate the Act by granting premature recognition to anindependent union, it appearing that the employer postponed negotiaions untilpressed by the independent union whose membership, as represented by signaturesto its charter, showed a rival union to be no genuine contender.InSalant & Salant, Inc.,87 NLRB 215, the Board held, as inCleaver-Brooks,supra,that an employer did not violate the Act by executing a contract with a unionwhich had demonstrated that it represented about 95 percent of the employees not-withstanding notice by a rival union that it had an interest in the designation of theemployees' bargaining representative.To the same effect isAssociatedMachines,Inc.,114 NLRB 390, where the employer was held not to have violated the Actby recognizing the union on comparison of the signatures on the union's petition withthe employer's payroll, even though three other unions were attempting to organizeits employees, where the evidence showed that the other unions had not signed upmany employees. InCity Cab, Inc.,128 NLRB 493, the Board held that an em-ployer did not unlawfully assist a union by executing a new contract with that unionat a time when a rival union madeunsupportedclaim to represent the employeescovered by the contract.A case dispositive of the 8(a) (2) issue in this case isLeubren Paper Corporation,105 NLRB 567, in which the Board dismissed a complaint alleging a violation ofSection 8(a)(2), where the Respondent had entered into a collective-bargainingagreement with a union, which was not an incumbent union, after a representationpetition had been filed by a rival unionand no action had been taken on the petitionby the Regional Director.The Board in dismissing the complaint held that therewas no question concerning representation at the time the contract was executed.15The General Counsel contends, however, that under theMidwestdoctrine, whenthe Respondent Company recognized the Independent, a question concerning repre-sentation is conclusively presumed to have existed solely by virtue of the pendencyof the International Union's petition which had been filed 3 days earlier. It is notbelieved the General Counsel's premise is correct that when the Respondent recog-nized the Independent, there occurreda per seviolation of the Act merely by hisshowing the International's petition for certification of representatives had not beendismissed or otherwise disposed of by the Regional Director.To accept this argu-ment is to give credence to a mechanistic theory without regard to the attendantrealities in this case.Corroborative of this belief is the Board's finding inWilliam Penn BroadcastingCompany16where it stated that it is not the purpose of the Act to cause postpone-ment or interruption of collective bargaining "whenever a clearly unsupportable ora specious rival claim is made upon an employer." In that case the Board held thattheMidwestdoctrine does not apply unless the petition filed by the recognized union'srival has a "character" and "timeliness" which creates a real question concerningrepresentation.Itwould appear, therefore, thata prima faciecase of violation of the Act undertheMidwest Pipingprinciple is not made out merely by establishing that the Inter-national Union's representation petition was on file with the Regional Office at thetime the Company recognized the Independent Union. It is incumbent upon theGeneral Counsel to establish also, by a preponderance of the evidence, that "thepetition has a character and timeliness which creates a real question concerningis SeealsoNL.R B. v Swift & Company,294 F. 2d 285(CA. 3).s 93 NLRB 1104, 1105. 634DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentation." 17Not only has the General Counsel failed to do this but there isan additional failure of proof on his part in that he did not prove that the Inter-nationalUnion represents a "substantial number of employees." See Section9(c)(1)(A) of the Act. It has been "the Board's administrative experience thatin the absence of special factors the conduct of an electionserves nopurpose underthe statuteunlessthe petitioner has been designated by at least 30 percent of theemployees." 18Although the determination of substantial interest is administrative 19 and may bemadeex parseby the Regional Director, it does not relieve the General Counselin this case, a complaint proceeding (as distinguished from a representation proceed-ing), from showingin anappropriate manner that such administrative determinationhad been made and that the Regional Director had found that the petitioning Inter-national Union did represent "a substantial number of employees."In lieu of this procedure, such proof could have been made atthe hearingby theintroduction of those authorization cards allegedlysigned onbehalf of the Inter-national.This the General Counsel failed to do.He contended when asked to pro-duce the International Union's alleged authorization cards at the hearing that Boardpolicy does not require him to do so and all that is necessary,even in the absenceof a determination by the Regional Directorthata question of representation exists,ishismere assertion that the International Union did turn over to the RegionalDirector a sufficient number of authorization cards, and that the Trial Examinermust accept his oral representation and, therefore, he need not produce the cards.Respondent, on the other hand, accuses the General Counsel of not having therequired number of signed authorization cards showing that the International Unionrepresents "a substantial number" of Respondent's employees.Respondent con-tends also that in order to prevent the Independent from being recognized, theInternational, when it learned the Independent had over 100 names on its petition,hurriedly filed a representation petition with the Regional Office.Counsel for the Charging Union, the International made a statement in the recordthat he had requested the General Counsel to place in evidence the authorizationcards, showing that the International represented "a substantial number of the em-ployees," but the General Counsel had refused to do so.Under the circumstances revealed by this record, it was necessary for the GeneralCounsel to produce these authorization cards, especially where, as here, the RegionalDirector took no action whatever on the representation petition which was filedby the International UnionThis is particularly so where there is no evidence ofbad faith on the part of the Respondent and the Respondent denies that the requisitenumber of its employees signed authorization cards for the International Union.It is clear, due to the Regional Director's inaction, that the issue of whether theInternational obtained the signatures of a "substantial" number of Respondent'semployees is litigable in a complaint proceeding, but the General Counsel stands ina peculiar, paradoxical posture when he refuses to make available the very evidencewhich would enable the Respondent to litigate this vital issueUnder the circum-stances presented here, the General Counsel cannot refuse to produce the authoriza-tion cards in a complaint case, in the absence of some showing that security, publicpolicy, or confidence or some other reason for such immunity can be availed of byhimRecently the Court of Appeals for the Fifth Circuit had this to say with respectto the refusal by the General Counsel to produce certain evidence: 20There is no suggestion in the record that the testimony sought to be elicitedfrom the Board attorney is privileged.The testimony does not involve mattersvital to national security, . . . or information which should be kept secret forother reasonsIt is not necessarily related to any physical recordsTheBoard's General Counsel made no explanation and the trial examiner was satis-fied with the bare fact that the agency head charged with knowing what is rightand good for the public to know had made his decision.Fundamental fairnessrequires that [Respondent] be allowed to introduce testimony that may impeachthe evidence offered against it.The N.L.R.B cannot hide behind a self-erectedwall evidence adverse to its interests as a litigant.5U.S.C.A. 622 does notcall for a result so inimical to our traditions of a fair trial.14Tilliam Penn Broadcasting Company, supra,at 1105"National Labor Relations Board, Statements of Procedure, September 14 1959, Sec-tion 10118(a)"General Electric Company,110 NLRB 110920N L RB v. Capitol Fish Company,294 F 2d 868, remanding 126 NLRB 9R0 IOWA BEEF PACKERS, INC.635This case presents an anomaly in our system of justice.The agency officialcharged with responsibility for asserting the claim of privilege is also the prose-cutor whose successful prosecution of this case could depend on exclusion ofthe evidence for which the privilege is claimed.And, he is one part, the trialcourt (examiner) a second part, and the reviewing court (the Board) a thirdpart of one agency-the agency bringing the action. Impartiality is the life ofjustice.It is against all concepts of impartial justice for the trial examiner toassume that the Board, through its regulations, or the General Counsel, byvirtue of his office, is the final arbiter to decide whether a Board attorney shouldtestify.Responsibility for deciding the question of privilege properly lies inan impartial, independent judiciary-not in the party claiming the privilege andnot in a party litigant.[Citations omitted.]The General Counsel's peremptory refusal, therefore, to produce the International'sauthorization cards resulted in a failure of the proof required of him to make out aviolation. a necessary element of his case, and is, therefore, fatal to the allegation inhis complaint that Respondent violated Section 8(a) (2) of the Act when it recognizedthe Independent Union. It is recommended, accordingly, that the allegation of thecomplaint with respect to the violation of Section 8(a)(2) be dismissed.C. The alleged violations of Section8(a) (3)21Frank Laird, an alleged discriminatee, who was formerly president and vice presi-dent of the defunct Fort Dodge Packing Company's Local 607, of which the parentunion is the International herein, applied for a job with the Respondent Companyon February 13, 1962.22When he did not hear from the Company, he inquiredabout his job application from Anderson, president of Respondent, who told himthat the Company was not hiring at that time.Anderson, however, referred himto one of the subcontractors engaged in the construction of the plant who hired him.Sometime in June, after Laird had gone to work for the subcontractor, Laird againasked Anderson for a job.Anderson told him to get in touch with him later.Shortly thereafter, in processing Laird's job application, the Company obtaineda medical report dated December 18, 1958, from its insurance company with respecttoLaird's physical condition.Thismedical report states that while Laird wasemployed by Fort Dodge Packing Company in December 1957, he suffered a backinjury, was hospitalized, and returned to work on January 6, 1958.This report fur-ther states that on March 19, 1958, while lifting a 300-pound weight, Laird againinjured his back and was in bed for 5 days. The doctor who attended Laird wrotea letter dated April 1, 1959, to the insurance company with which Fort DodgePacking Company carried its employees compensation insurance in which he rec-ommended that Laird should not only be hospitalized for further treatment, but alsoadvised that Laird should not be permitted to return to work "because if he doeswe are going to be faced with a chronic back problem that may require a spinalfusion."Laird also admitted that when his doctor discharged him in May 1959, hewarned him not to do any heavy lifting and Laird testified that as of the presenttime "I don't go around lifting any more than I have to."Anderson testified that when Laird applied for a job he told him there was noneavailable at the time with the Company but since he made a favorable impression,Anderson suggested to Laird that he talk to one of the subcontractors working onthe construction of the plant who hired him.In view of the fact that Laird was under consideration, if and when there was ajob opening, and since it is company policy to check with references and also withtheir employees on all applicants with respect to their qualifications and character,Anderson learned in speaking with his employees that Laird had a chronic back con-dition.The Respondent's insurance company was then contacted which advisedAnderson that the Company should not hire an applicant who has a medical historyof a back ailment.Knowing the work in a packing plant is strenuous and that if21The section above referred to reads as follows :SEc. S (a) It shall be an unfair labor practice for an employer -(3) by discrimination in regard to hire or tenure of employment or any termor condition of employment to encourage or discourage membership in any labororganization . . .22The original charge and amended charge filed by Laird on September 21 and October 5,respectively,allege he was refused employment on June 25The complaint, however,alleges Laird was refused employment on February 26. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaird were hired it would increase his insurance rates, and having been advised bytheir insurance company not to hire men with chronic ailments, Anderson decided notto employ him 23John Miner, who alleges he was refused employment by the Company becausehe was formerly an official in the defunct local of the Fort Dodge Packing Company'sunion, first applied for a job with Respondent in November 1961, a week after theFort Dodge Packing Company plant closed.24With two other men, he drove toDenison, Iowa, where Respondent operates a packing plant.The three men appliedfor jobs to Anderson, president of the Company.Miner testified that Andersonsaid to him: "What do you think of your God damned union now? It's closedyour plant."The next time Miner applied for a job with Respondent was on June 26, 1962,when he went out to the construction site of the Respondent's new plant and spoketo Louis Thiede, who was then assistant to the president 25Thiede stated therewere no jobs then available with Respondent, but through Thiede's intercession,Miner was hired by one of the subcontractors working on the construction of thenew plant.He worked for approximately 2 weeks for the subcontractor who thenoffered him a permanent job which he refused, whereupon he left the employ of thesubcontractor.After his rejection of the subcontractor's job offer, Miner filed awritten application with Thiede, Respondent's official, about a week before the newplant went into operation.Thiede advised him that all the production jobs hadbeen filled in anticipation of the imminent opening of the plant.Miner also testified that around thissameperiod of time, he happened to seeAnderson in a restaurant and again asked him for a job.According to Miner'stestimony, Anderson said "It wasn't his fault that the Union closed Fort DodgePacking Company and that I had just as well seek employment elsewhere as therest of the union members."This testimony of what Anderson is alleged to have told Miner when he first spoketo Anderson about a job in November 1961,supra,and also at the restaurant, mustbe evaluated in the light of the evidence in this record, and by an analysis of therealities of the situation.Such evaluation leads to the conclusion that Anderson'sdenial that he ever spoke to Miner in a restaurant or said at any time that he wouldnot hire Miner because of his union activities is credited. It strains one's credulityto believe that the president of two packing plants, having the executive responsi-bilitieshe had and evidently well versed in labor relations, due to his extensivedealings with unions in the past,26 would be so incredibly naive as to senselesslycompromise his company by the admittedly damaging statement to Miner that hewould not hire him because of his union activities at the old Fort Dodge PackingCompany plant.Such testimony is inherently unbelievable.Corroborative ofRespondent's defense that Miner was not hired because he had a poor work record isthe fact that when the company officials inquired of those of their employees whohad worked with Miner at the Fort Dodge Packing Company plant, they learnedhe was not competent and so decided not to hire him. There is also the cogent factthat Trupe and Bean (who accompanied Miner to Respondent's Denison plant inNovember when all three applied for jobs) were hired by Anderson, even thoughTrupe was a member of the Union at the Fort Dodge Packing Company plant andBean was an officer of the same Union. Anderson, president of Respondent, testi-fied Trupe and Bean also told him when Miner's application was under considerationthatMiner was not a competent worker. For these reasons, Anderson testified, hedecided not to hire Miner.James Grove, who was formerly president of the Union at the Fort Dodge Pack-ing Company plant, applied for a job with the Respondent around May 1, 1962.The next time he saw Anderson about a job was when he went to the plant onSeptember 10,27 at which time he was accompanied by another alleged discriminatee,Maurice Nickless.They were interviewed by Anderson, Respondent's president.23Laird's testimony that Anderson told him he would not hire him because of hisunion background is not credited.Seeinfra24Mineralleges in his charge filed on October 5, 1962, that Respondent refused to hirehim on July 118.25Thiede later became production manager of the new plant on October 2, 1962, when itwent into production.20The Charging Union herein formerly represented Respondent'semployees at itsDenison plant2-,Grove's original charge, dated September 21, avers lie was refused employment onJune 25 , his amended charge places it as July 30 and the complaint states it was onSeptember 10. IOWABEEF PACKERS, INC.637Grove questioned Anderson as to why the Company had not hired him as it was hisunderstanding that former employees of the defunct Fort Dodge Packing Companywere entitled to preference in filling the jobs at the new plant.Anderson explainedtoGrove that the only people who would be given preference for jobs in the newplant when it became operational in 3 weeks were those employees who worked onthe construction of the plant.Grove then questioned Anderson as to what thestarting hourly wage rate would be which he told Anderson he had heard was goingto be $1.83.Anderson told Grove he had been misinformed,that the hourly wageratewould be $2.18.Anderson also explained to both Grove and Nickless theinsurance plan and other fringe benefits which the employees at the new plant wouldhave.They were then shown through the new plant.After they were escortedthrough the plant, Anderson asked Thiede,plant manager,if there were any jobswhich Grove and Nickless could fill.Thiede replied that all the production jobswere filled in view of the imminent opening of the plant, but he suggested to Groveand Nickless that they fill out application forms and contact him later.When Grove next came out to the plant in October and spoke to Anderson abouta job, Anderson told him that he could not understand why Grove had filed anunfair labor practice charge against him on September 21, since the time he waslast out to the plant on September 10 to apply for a job, in view of the cordial meetingthey had had at that time.Anderson asked him how he could have possibly fileda charge falsely alleging that he told Grove that he would never get a job at the plant.Grove, according to his own testimony, denied to Anderson that he had ever statedthat in his charge.Grove then repeated to Kemp, a company official,his denial thathe had ever made such an accusation in the charge.The charge, which is datedSeptember 21, 1962, alleges: "I am James Grove, on August 11, 1962, I contactedAndy Anderson for work, he told me I was wasting my time, you will never get ajob here " 28Anderson accused Grove also of lying when he made the allegation in the chargethat he (Anderson) had told Grove he was wasting Anderson's time and that Ander-son was too busy to talk to him. Grove then admitted to Anderson and Kemp thatthis statement in the charge was not true.On cross-examination, Grove acknowl-edged that he was not certain that the person he spoke to on this occasion wasAnderson when Grove asked for a job, but he insisted that whoever it was that hespoke to did state that he was wasting his time but Grove did admit that the allegationin the charge that Anderson told him he would never get a job with Respondent wasuntrueOn direct and cross-examination,Grove testified that in a union-sponsored tele-vision program which dealt with the Union's efforts in attempting to organize theemployees at Respondent's plant 29 Anderson asked him to "go to the meeting if youwant to undo the things you have done."When Grove was asked on direct ex-amination at the hearing what union Anderson was referring to, he replied he didnot know.When Grove was asked on cross-examination if it was not true that hesaid on the television program that the union which Anderson referred to was theHawkeye Industrial Labor Union (the Independent), Grove denied it.However,when the tape of this union-sponsored television program was replayed in thehearing room, it proved Grove's testimony was untrue as the recording showed that hesaid: "Well, I could have went to work [for Respondent] under certain conditionsand the conditions being such that I would attend the meeting of the HawkeyeIndustrial Labor Union and tell the men there that I thought they had a much betterdeal for a contract than they would ever get from any international union."Grove'sversion of the television program is not credited.In addition to the untruths, contradictions, and inconsistencies of Grove's testi-mony, the Trial Examiner was not favorably impressed with his demeanor whiletestifying.And superimposed upon this is the undeniable and cogent fact that atthe time Grove alleged Anderson requested him to attend a Hawkeye IndustrialLabor Union meeting, the Independent herein, is the fact that the Independent hadnot yet come into existence.zsAlthough the plant did not go into production until October 2, Grove filed his chargeon September 21.croWith respect to this television program, which was telecast in January 1963, by it FortDodge station, Ruby, the International Union's organizer, stated on the program that allthe International Union wanted was an election to determine the wishes of the employeesbut the Company would not agree to holding an election. On cross-examination, it waselicited from Ruby that it was the Company who wanted the Board to conduct an elec-tion and that it was the International Union that would not agree to an electionSeeLeabren Paper Corporation,105 NLRB 567 at 568. 638DECISIONSOF NATIONALLABOR RELATIONS BOARDAnderson,Respondent'spresident,denied that Grove was refused employmentbecause of his union activities on behalf of Fort Dodge Packing Company Local607 of which he was formerly an officer.Anderson testified that Grove did not makewritten application for a job until September 10, approximately 3 weeks before theplant went into production.It is uncontradicted that at that time, the entire workforce of 160 men had been hired in anticipation of the plant's imminent opening;approximately 80 of these were employees who had preference because of havingworked on the construction of the new plant and the remaining 80 had been selectedfrom the more than 1,500 applications then on file.Consequently,testifiedAnder-son, there were no job openings at the time Grove applied for a job.Maurice Nickless formerly worked at the old Fort Dodge Packing Company plantwhere he was chief steward for the Union.He made written application for a jobwith the Respondent Company on July 9, 1962.Later on, he went out to the plantand spoke to Anderson.His testimony is as follows:I told [Anderson]I was looking for a job.And the first thing that he saidwas, was I one of those union blanks, waiting around here for this plant tobe built, and thinking that the Union was going to put me wherever they wantedme when it was completed?.But, anyhow,he told me at that time that theywas not going to have any of these union blanks getting back in this plantAndhe said that right now it probably would be alright,that they were a littlehungry, but that as they were going to make a little money the first thing youknow they would be voting the union in on us again.Then Nickless incredibly testified that after this dressing down that Anderson gavehim, Anderson,nevertheless,referred him to a company official regarding a job.When he was asked if he saw the person Anderson referred him to for a job, heincoherently testified that he did not bother to see the person,"because the conversa-tion ended so quickly that I didn't think it would do me any good."Nickless accompanied Grove to the plant on September 10, at which time theyagain spoke to Anderson about a job.Although both Grove and Nickless hadseparately gone out to the plant shortly before this and had spoken to Andersonabout a job,Nickless testified that he and Grove again told Anderson who they wereand "that we were affiliated with the Union."Nickless testified that he askedAnderson"why [he] wasn'tgiven a chance to work here" in view of the fact "that[he] had done...all sorts of labor construction jobs."While on the witnessstand, Nickless excused his bad memory,testifying that if he had not written downwhat Grove and Anderson said that day at the plant he would have been unable torecallwhat transpired when he accompanied Grove to the plant.From that pointon, Nickless'testimony is vague and incoherent,other than he recalled that Andersonexplained what wages and working conditions he proposed to give his employees whenthe plant went into production in about a month.Anderson did not promise thema job, Nickless testified,but told them he would keep them in mind and that theyshould check back with Thiede, the plant's production manager.Nickless has notheard from the Company since then.Because of Nickless' difficulty in remembering the details regarding his applyingfor a job, the General Counsel was compelled to resort to leading questions toelicitwhat had occurred when Nickless and Grove applied for work in the early partof September. In an unresponsive answer to a leading question by the GeneralCounsel as to whether Anderson indicated they might obtain employment with theCompany, Nickless testified that when Anderson showed them a paper outlining thewages and working conditions the plant would operate under, "he [Nickless]didn'tthink too much of" the proposals"because I didn't get a chance to read it all."Nickless also testified as follows:Anderson came back;and I am pretty sure that he made the statement upon enter-ing the room, ...that if we wanted to do him a favor that we could if we wouldgo to these union meetings[of the Independent]and tell these members at themeetings that they didn't need an international union at this point; that theywere just as well off with what they had; that he was not promising us a job,but he thought maybe that a place could be found or he gave us the impressionthat a job might be found for us.This alleged conversation with respect to Anderson asking them to favor the Inde-pendent Union took place on September 10, at a time when the Independent Unionhad been neither discussed,conceived,nor established.Therefore,Anderson couldnot possibly have promised Grove and Nickless favorable consideration on Septem-ber 10 if they would go to meetings of the Independent Union and persuade thoseattending not to favor the International Union. IOWA BEEF PACKERS, INC.639On cross-examination, when Nickless was asked the reason why he waited untilJuly to apply for a job with the Company, he testified that his unemploymentinsurance did not expire until then.He also testified that when he later went out tothe plant with Grove to apply for a job he did so "knowing that I wouldn't get ajob anyhow."At another point in his testimony, Nickless admitted he had givena written statement to the General Counsel in which he stated that when he wentout to the plant with Grove to apply for a job Anderson told Thiede, the productionmanager, "that we were O.K."When he was pressed by Respondent's counsel asto his bona fides in applying for a job, Nickless answered: "I think I might have beenworking out there if it were not for the fact that my wife was working andgettinggood money and I didn't have to."The allegation in the complaint that Respondentrefused to hire Nickless on July 30, 1962, within the meaning of Section 8(a)(3)isnot sustained by the evidence.Accordingly,it is recommended that the allega-tion in the complaint,as explicatedinfra,be dismissed.Eugene Thelen, the fifth alleged discriminatee, first sought a job with the Companyon June 12, 1962.The nexttimehe went out to the plant was around Septem-ber 1, at which time he filled out an application form.He spoke to Thiede, theproduction manager, and asked him if they had a committee to screen the applica-tion;whether Thiede was a member of the screening committee and who wason the committee.On the same day, he saw Anderson, Respondent's president,and asked him what his possibilities were of obtaining a job.Anderson turnedto Thiede and asked him what the job situation was and Thiede replied that therewere no vacancies at the time but they would keep Thelen in mind.Two days after the plant went into production, Thelen again went out to theplant and was interviewed by Anderson and Thiede.Anderson told Thelen his ap-plication "was on top of the pile" and "they had been considering it."However,stated Anderson, there was no job at the time but if and when there was and theycould use Thelen, they would contact him.He then asked Anderson, "How willyou let me know" to which Anderson replied that applicants are notified by "cards,"whereupon Thelen said: "0 K. that's good enough for me."Approximately 2 months after this interview, and after the plant had been inoperation for 2 months, Thelen asked Attorney Johnson, counsel for the Company,to intercede with Anderson as he was desperately in need of a jobAs a result ofthis conversation, Johnson arranged an interview for Thelen with Anderson onDecember 14.He was interviewed by both Anderson and Thiede.Andersonexplained to Thelen that this interview had been arranged at the personal request ofAttorney Johnson; otherwise, stated Anderson, his prospects of a job were bleakas there were then 500 to 600 applications remaining on file 30Anderson, at the outset of the interview on December 14, assured Thelen thathis application for a job would not be prejudiced, even though he had filed an un-fair labor practice charge against the Company on October 5, which alleged he wasrefused employment by the Respondent on September 29 because he had been aunion officer while employed at the defunct Fort Dodge Packing Company plant.With respect to the unfair labor practice charge filed by Thelen, he testified:I donit know as I have [filed a charge] . . . I merely made a statementpertaining to the efforts that I made to obtain employment ... and [Anderson]said, "why did you do that" I said, "Well, I was kind of disappointed in away, then I seen my chance to give them recognition by filing a statement."Andersonagainassured Thelen this would not prejudice his application, pointingout to Thelen that many of his employees had not only been members of theUnion at the Fort Dodge Packing Company plant but some of them had also beenofficers, including Thiede, the Company's production manager, who was a formerpresident of that Union.Based on Thelen's own testimony, Anderson then askedThelen:"If we hire you would you accept any job we offered you?" And I said,"that depends."And he said, "Depends upon what" And I said, "Well,if it would be withinreason."He said, "What do you mean?" And I said,"I want to be assured that it wasn't something that no one could do; I waskind of leery."On Thelen'scross-examination,itwas elicited that he assured his benefactor,Attorney Johnson, in return for Johnson's interceding with Anderson on his behalf,30Writtenapplications were considered in their order of priority based uponthe dateof applicationThelen's application was not filed until around September1,whereasothers had made application as early as the previousFebruary 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he would accept any job offered because of the desperate straits of him andhis family.The cross-examination also brought out that instead of agreeing toaccept any job he was offered, it appeared as if Thelen was not only interviewingAnderson but also telling Anderson how to run the packing plant.Anderson testified that when he asked Thelen if he was agreeable to acceptingany job offered him, he replied not unless it was a job for which he was qualified.Based upon the poor impression Thelen made in the interview, as well as his attitude,Anderson testified, "I don't think I want this man."Discussion and ConclusionsSection 8(a)(3) forbids an employer to discriminate against employees in orderto encourage or discourage membership in any labor organization.This sectionoutlaws discrimination for this purpose "in regard to [their] hire or tenure of em-ployment or any term or condition of employment."However, the Act does not cir-cumscribe an employer's right to hire, discipline, or discharge an employee forreasons not forbidden by the Act, even though the employee may be an activeumon adherent or advocate.The employer can hire and fire at will, so long as hisaction is not basedon unionmembership or intent to interfere with the purposes ofthe Act.31And where a just ground for a refusal to hire appears, it is ordinarilya mere matter of speculation to say that the refusal to hire was because of unionmembership 32Upon examination of all the facts, it must be determined whetheror not the employer's refusal to hire the employees was motivated by a desire todiscourage union membership or other employee activities protected by the statute.And where the Board could as reasonably infer a collateral motive as an unlawfulone, the act of the management cannot be set aside by the Board as being improperlymotivated33It is notwithin the competency of the trier of the facts to searchthe record for subjective considerations upon which to base tenuous inferentialconclusions when the objective factors in the record are before him and pointto where the truth lies.To sustain the General Counsel's contention that these five alleged discriminateeswere refused employment by Respondent because they all were former unionofficials of the local at the defunct Fort Dodge Packing Company plant would requirevalidity to be accorded to inferences contrary to direct testimony.34The direct testi-mony, which is uncontradicted, shows that after 80 of the available 160 jobs werefilled by the preference men who had worked on the construction of the new plant,there were only 80 jobs to be allocated to the more than 1,500 men who had ap-plied for jobs.Moreover, instead of filing applications before construction com-menced on April 1, 1962, in order to be given the opportunity to be accordedpreference in filling the jobs which would become available when the plant becameoperational, all of the alleged discriminatees (except Laird, who applied in Febru-ary) 35 did not apply in the case of Miner until June 26, Nickless until July 30,Thelen, August 29, and Grove, September 10, 1962.With more than 1,500 ap-plications on file for these 80 jobs (the other 80 having been filled by preferencemen), Respondent was not only in the fortuitouspositionof being extremely selec-tivein its hiringof employees but also attempted at all times to obtain the bestqualified personnel available.The recordrevealsthat in Laird's case, he was refused employment due to hischronic back ailment, Nickless because of his conviction for a serious felony, andin Respondent's judgment Miner was not a competent employee.With respect toGrove and Thelen whathas beenbroughtoutsupraspeaks for itself.36In view ofGrove's and Thelen's testimony, it might well be that theRespondent, based on thecircumstances in this case, could very well be entitled to avail itself of the principlethat an employer has the undeniable right to operate its plant efficiently and to takesuch steps are are reasonably necessary to protectits businessincluding the inalienable31N L R B. v. Electric City Dyeing Co.,178 F 2d 980,982 (C.A 3)31N L R.B v Jones&Laughlin Steel Corporation,310 U S 1, 45saN L R.B v. Huber & Huber Motor Express,Inc.,223 F. 2d 748, 749(C A. 5).141V L R B v Kaye, et at. d/b/a Arrow Press,272 F. 2d 112 (C A. 7).35 See footnote 22,suprass Charlene Long's testimony that she overheard Anderson in March say he would nothire Grove and Nickless is not credited,as Grove did not apply for a job until May andNicklessin July.Moreover,itwas evident from her testimony and demeanor that she wasnot kindly disposed toward Anderson because her husband who had applied for a job hadnever heard from the Respondent. IOWA BEEF PACKERS, INC.641rightnotto hire unqualified or incompetent employees 37The trier of these maynot substitute his judgment for that of the employer as to selection of employees.The Act proscribes the exercise of the right to hire only when it is employed as adiscriminatory device 38... management is for management.Neither Board nor Court can second-guess it or give it gentle guidance by over-the-shoulder supervision.Manage-ment can discharge for good cause, for bad cause, or no cause at all. It has,as the master of its business affairs, complete freedom with but one specificdefinite qualification: It may not discharge when the real motivating purpose isto do that which Section 8(a) (3) forbids . . . 39It is found, therefore, upon the entire record, that the five alleged discriminateesare not employed presently by Respondent for nondiscriminatory reasons and notfor the reason ascribed by the General Counsel, namely, because they were all formerunion officials 40The burden is on the General Counsel to establish affirmatively, by a preponderanceof the credible evidence, that the Respondent has violated the Act, not on theRespondent to disprove it 41Where, as here, the Respondent's explanation for thesefive men not being in its employ is a reasonable one, the burden of going forwardwith evidence shifts to the General Counsel to establish the falsity of the explanationby substantial evidence and the truth of his own interpretation.42Unless there isa reasonable basis in the evidence for findings of discrimination, the Respondentneed not excuse or justify its action.43 It is not the burden of the Respondent toshow the absence of discrimination, but that of the General Counsel to establish itspresence.44The burden to make out a case of discrimination by substantial evidencerestcontinuously on, and does not shift from, the General Counsel to theRespondent 45Substantial evidence is such evidence as affords a substantial basis of fact fromwhich the fact in issue can be reasonably inferred.46 Substantial evidence must haverational probative force; it must carry conviction; it must be more than a scintilla,and must do more than create a suspicion of the existence of the fact to be estab-lished.47Moreover, the substantiality of evidence must take into account whateverin the record fairly detracts from its weight.This is what is meant by considerationbeing given to the "whole record." 48And the test is not satisfied by evidence whichgives equal support to inconsistent inferences49The evidence here is devoid of any credible discriminatory reason for Respondent'sfailure to hire the five alleged discriminatees.Furthermore, the General Counselfailed to show there were any job openings for which these men were qualified.It is clear that a discriminatory refusal to hire within the meaning of Section 8(a) (3)cannot be found unless it is shown job vacancies existed for these five menat the timeof the alleged discrimination.50The evidence does not show this. It is concludedaiCf.SouthernSteamshipCompany v. N.L.R B.,316 U.S. 31 ;N L.R B. v. BirminghamPublishing Company,262 F. 2d 2, 8-9 (C.A. 5).asN.L R B. v. AudioIndustries,Inc,313 F.2d 858(C.A. 7)39N L.R B. v. T. A. McGahey, Sr.,et at.d/b/aColumbusMarble Works,233 F. 2d 406,412-413(C A.5).See alsoN.L R B. v. Hudson Pulp & Paper Corporation,273 F. 2d660, 666(C A.5).40 It appearsthatMiner, Grove,and Thelen might have misappropriated the funds re-maining in the treasury of the local union at the Fort Dodge Packing Company plant whenitdisbanded and that this also entered into Respondent's consideration of their employ-ment applications.41 Section 10(e) of the Act.SeeAmerican Flint Glass Workers' Union V. NL.R.B.(Bartlett Collins Company),230 F. 2d 212 (C.A.D^C.), cert. denied 351 U.S. 988.42Martel Mills Corporation v. N.L.R.B.,114 F. 2d 624 (C.A.4) ; N.L R.B. v. EntwistleMfg.Co., 120 F.2d 532(C.A. 4).41N L R B. v. Wagner Iron Works,220 F. 2d 126, 127 (C.A. 7).44New Big Creek Mining Company,105 NLRB 97, 101.45N L R B. v. Brady Aviation Corporation,224 F. 2d 23, 25 (C A. 5).4eN L.R B. v. ColumbianEnameling& Stamping Co., Inc.,306 U.S. 292.4'N.L R.B. v. Del E. Webb Construction Company,196 F. 2d 702 (C.A. 8).41Universal Camera Corporation v. N.L.R.B.,340 U.S. 474.49Eastern Coal Corporation v. N.L.R.B.,176 F. 2d 131 (C.A. 4) ; see alsoN.L.R.B. v.Stafford Operating Company,206 F. 2d 19 (C.A. 8).50ClimaxSpinningCompany,101 NLRB 1193, 1204. See footnote 5 642DECISIONSOF NATIONALLABOR RELATIONS BOARDand found,therefore,that the General Counsel has failed to sustain his burden ofproving by a preponderance of the evidence that Respondent refused for discrimina-tory reasons to hire Frank Laird, John Miner, Maurice Nickless, Eugene Thelen, andJames Grove in violation of Section 8(a) (3) of the Act.Accordingly, it shall berecommended that the complaint be dismissed as to thesefive alleged discriminatees.D. The alleged violations of Section 8(a) (1)The complaint alleges Respondent violated Section 8(a)(1) by threatening todischarge employees and to close the plant, interrogating employees,instructing themto sign"Employment Contracts,"and offering to give favorable consideration to jobapplicants if they would attend union meetings in order to persuade those in attend-ance that present employment conditions are highly satisfactory.51The Respondentdenies all these allegations.Discussion and ConclusionsIn determining which version is to be credited, reliance has been made to a greatextent on those witnesses who are presently employed by the Respondent Company.As such, they depend on their jobs for their livelihood and they understand thatafter testifying they must continue in the employment of the Respondent.Thispractical consideration,coupled with the normal workings of human nature, hasled the trier of these facts to place considerable credence upon the following wit-nesses' testimony: Roger Grove,52 Fred C. Williams, Vernon Dornath, Larry Reeves,DennisWesley, and Joe Fitzgerald.Roger Grove, who is presently employed by Respondent, testified that Anderson,president of the Respondent Company, asked him while at work how he "felt" aboutthe International, the Charging Union.Grove testified that Anderson told himthe Union was no good and "You remember that and you had better watch yourstep."Grove also testified to a meeting he attended at the plant during workinghours at which time Anderson told the assembled employees "that he would lockthe door if it came to where the International Union would get inAnd then hesaid also that he would hire a whole new crew if he had to."Grove also testified,which was corroborated by Fitzgerald, a fellow employee, that Anderson told theemployees at the same meeting that he knew all about the International Union'splan to hold a meeting and that he knew not only the date when it was to be heldbut also the place.According to Fitzgerald, Anderson said: "I know those thingsjust as fast as you do."Roger Grove further testified that he attended an employees' meeting at the planton or about November 27.At that time, Thiede, production manager, warnedthe employees that if the International Union were selected by them, Andersonwould transfer his business to Denison where he operated another plant and closedown the Fort Dodge plant.This was corroborated by Fred C. Williams, VernonDornath, Larry Reeves, Dennis Wesley, and Joe Fitzgerald who are all presentlyemployed by the Company.Williams, another employee, testified that he attended two union meetings whichwere held on the same night.One meeting was held by the International Union andthe other by the Independent Union.Thiede called him into his office the morningfollowing these meetings, and warned him about being seen with adherents of theInternational Union.Williams testified that Thiede cautioned him "if we associatedwith them kind of guys that we would be out of a job."Fitzgerald, who is presently employed by Respondent, testified that shortly afterthe opening of the plant on October 2, Thiede, the production manager, called him51The pertinent provisions of the National Labor Relations Act, as amended (61 Stat136, 29 U.S.C 151,et seq),are as follows:SEC 8 (a)It shall be an unfair labor practice for an employer--(1) to interfere with, restrain, or coerce employees in the exercise of the rightsguaranteed in section 7;SEC 7 Employees shall have the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing,and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection,and shall also have the right to refrainfrom any or all of such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment as authorized in section 8(a) (3).62Not to be mistaken with James Grove, an alleged discriminatee in this proceeding. IOWA BEEF PACKERS, INC.643to his office and told him he had heard he was soliciting employees to sign Interna-tionalUnion authorization cards.Thiede said, according to Fitzgerald, "Didn'tI realize that Anderson would shut her down, lock that front door?"Vernon Dornath, who is presently employed by the Company, testified that hewas called to Anderson's office and questioned with respect to a meeting of theInternational Union which Anderson said he had heard was to be held at Dornath'shome.According to Dornath, Anderson said. "I am not going to fire you, butthere's other ways of getting the job done.... You'd better start turning around andstart going the other way with it."Based upon the credited testimony delineated above, of Roger Grove, Dornath,Reeves,Williams,Wesley, and Fitzgerald, it is found that Respondent interferedwith, restrained, and coerced its employees by the following acts: Creating the im-pression that its employees' union activities were under surveillance, interrogatingthem, warning them it would close the plant, and threatening them with discharge.It is recommended that the allegations of the complaint be dismissed with respect toRespondent instructing its employees to sign "Employment Contracts" 53 and offer-ing to give favorable consideration for employment to individuals if they wouldattend union meetings and attempt to persuade those in attendance that presentemployment conditions are highly satisfactory, as the General Counsel has notestablished by a preponderance of the evidence that the Respondent committedthese alleged proscribed acts.E. The alleged violation of Section 8(a) (4)The complaint alleges that on or about September 28, 1962, Respondent, by itspresident,Anderson, violated Section 8(a)(4) 54 when he refused to hire JamesGrove because he filed a chargeThe evidence shows that when the GeneralCounsel's representative, Charles J. Frisch, spoke on the telephone to Andersonthe latter said: "I was going to hire [Grove] but now he filed this charge, which isfull of lies, and a liar is as bad as a thief, and I won't have a thief working forme."At another point in his testimony, Anderson stated that nevertheless Grovewas still under consideration for employment, "if I get this guy [Grove] figured outmaybe I can do something for him."Grove, however,on his own admission,testi-fied that he had lied when he alleged in his charge that Anderson told him hewould never hire him.55In vindication of the policy of encouraging candor among persons who seek Boardaid in "redressing their grievances" under the A ct,56 the Board has ordered with-holding of the remedy, in part, as inWilson & Ca.,11 LRRM 2545, or in full, asinRemington Rand,13LRRM 2565, depending upon the gravity of the offense.See alsoT. A. O'Donnell, d/b/a O'Donnell's Sea Grill,55 NLRB 828, where allremedy was withheld when an employee deliberately falsified on the witness stand 57Since Grove's conduct in deliberately falsifying the allegation he made in hischarge is such that he had abused the Board's processes in doing so, it will be recom-mended that no order issue requiring Respondent to hire Grove even though Ander-son's conversation with Frisch,supra,was a violation of Section 8(a) (4), but itwill be recommended that Respondent cease and desist from refusing to hire ap-plicants for employment who file charges against it.CONCLUSIONS OF LAW1.The activities of the Respondent set forth in section III, above,occurring inconnection with the operations of Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce amongthe several States,and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.2.United Packinghouse,Food and Allied Workers,DistrictNo 3, AFL-CIO,called the International herein,and Hawkeye Industrial Labor Union, called the"The evidence clearly shows that whether employees wished to sign these "employmentcontracts" was purely voluntary on their part.M Section 8(a) (4) : "It shall be an unfair labor practice for an employer to dischargeor otherwise discriminate against an employee because he has filed charges or given testi-mony under this Act."55 SeesupraeeRepublic Steel Corp. v. N L R.B ,311 13 S. 7, 11.54Clayton E Smith et al , d/b/a Clayton-Willard Sales,126 NLRB 1325 at 1343727-083-64-vol, 144-42 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndependent herein,are labor organizations within the meaning of Section 2(5)of the Act, admitting to membership employees of the Respondent.3.By interfering with,restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, as detailed above, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.4.By refusing to hire applicants who filed charges against it, Respondent hasviolated Section 8(a) (4) of the Act.5,The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]Hy Greenspun and Harry Braymes,t/a Liberty Food Distribu-torsandWarehouse Employees Union,Local 730, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case No. 5-CA-2301. September 18, 1963DECISION AND ORDEROn July 11, 1963, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices, and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the attachedIntermediate Report.Thereafter the Respondents filed exceptionsto the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaintin the present case was issued on December31, 1962,upon chargesfiledby WarehouseEmployeesUnion, Local 730,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America,herein called the144 NLRB No. 68.